Title: From George Washington to Anthony Whitting, 2 December 1792
From: Washington, George
To: Whitting, Anthony



Philadelphia Decr 2d 1792
Mr Whiting,

Your letter of the 22d of Novr enclosing the Sheriffs account has been duly received; but no letter nor Report was receivd from you yesterday, as usual; which makes me fear that you are sick, or that some accident has happened; as I have never missed before, receiving on Saturday the letter and reports which you send to Alexandria on Wednesday. I am always anxious to hear

once a week from home; & to be informed by the letter & Reports how my people are, and how my business is going on; & I am more desirous of it now when it remains to be told what the Crops of Wheat, Corn, & other things will turn out, than common.
You were perfectly right in discharging Jones. He always appeared to me to be incapable of the management of a Plantation from his want of capacity; but for his in⟨d⟩olent or wilful neglects there can be no excuse; and he would meet with no more than his deserts if he was made to pay for the damage my Wheat fields have sustained: for he had sufficient warning from myself, before I left home, to guard him against this evil. It is to such inattention, & want of exertion, together with the opportunities that are given to my Negros, that Robberies have got to the height they are. If some of the Nights in which these Overseers are frolicking, at the expence of my business, & to the destruction of my horses, were spent in watching the Barns—visiting the Negro quarters at unexpected hours—waylaying the Roads—or contriving some devise by which the receivers of Stolen goods might be entrapped & the facts proved upon them; it would be no more than the performance of a duty which I have a right to expect for the wages they draw from me; and it wd redound much more to their own credit and reputation as good & faithful Overseers than runng about. I wish, however, that the Season may not be too far advanced for you to get a person to supply the place of Jones that will, in any wise, be competent to such a trust as must devolve on him, in the management of so important a Plantation.
I thought you had made it the particular duty of Old Matt to attend to the Fences?
By Post of the 18th Ulto, I sent you Tea & other Spoons for the use of the house; & expected that they, the Tea, Coffee, Sugar & Wine would have been at Mount Vernon before the day on which you say judge Cushing called at that place.
Wheat & flour are rising fast, & must bear a high price during the Winter & Spring; I again desire, therefore, that none of mine may be sold without particular directions from me; but keep me advised of the Alexandria prices of the Superfine, fine &ca that I may be able to decide on the time for disposal. In the meanwhile, let the Miller exert himself to get all the Wheat Manufactured as soon as he can, that it may be ready when a price shall

offer that would induce me to part with it. Wheat is now at 8/4, & flour forty odd shillings, & rising. In the Mill Reports, the weight of the Wheat ought always to be mentioned as well as the quantity received there; without this there can be no accurate acct of this business kept with the Miller—and that he should receive no more Toll Wheat & Corn than what is mentioned in the weekly returns, is really unaccountable. The Toll of my own Corn, which is ground there, amounts to nearly the whole of his credit: and of Wheat, rarely more than a bushel or two is brought to the credit of the Mill.
I have seen no account in any of the Reports, of the number of Bricks at Dogue run. I desired in a letter sometime ago that these might be counted, & assorted; that if they fell short of what were wanting for the Barn intended to be built at that place, the earth might be taken from the foundation of it this fall, to ameliorate by the Spring. That you may never forget directions that are given, it would be well to extract them from my letters, and place them in a pocket Memorandum book, that they may be easily & frequently resorted to; without this they may, when a letter is laid by go out of your mind, to my disappointment—and I would have nothing left undone which is required to be done, without being informed of it, & the reasons assigned; that I may judge of their weight. The Springs under the hill, which I requested should be opened, that I might, whilst they were at their lowest, see what water could be collected from the whole of them, cannot be done well when the weather is cold and freezing; nor will it ascertain the fact I wanted to know, after the Autumn and Winter Rains have filled the earth with water; for then, Springs may appear that would be entirely dry in the Summer; & that is the Season I should want the Water. Speaking of this, I had rather the water from these Springs should be carried round any little risings wch may be between the most westerly ones (which are worth opening) and that by the Dairy, than to have a deep ditch cut through them. In short, I want the water carried on its level to the front of the Mansion house, as it is done in Watered Meadows; that I may, if I should hereafter want to water any, or all of that ground, or to make a pond on the level, directly in front, along the Visto that was opened in a line between the two doors, that so much of the work may be done to my hands. Before I left home, I desired you to mark out another Visto on the West front

of the Mansion house, merely to see over what ground it would go, that I might thereby be enabled to decide, whether to open it or not; but as you have mentioned nothing of it in any of your letters, I suppose it is not yet done.
As I keep no copies of letters wch I write to you & always write in great haste (one thing or another always pressing upon me) it is more than probable I often repeat things over & over agn to you; but this I have preferred doing to remaining in Suspence of having done it at all—especially as you will consider it as a strong evidence that things so repeated are such as I am anxious about. In one of my last letters, I think I desired (I know I intended to do it) that you would, after you had finally designated the Mansion house gang, keep them steadily at work at that place—suffering them on no occasion, (unless very immergent ones) to be sent to any of the Plantations to work; for besides loosing much time in marching & counter marching, it weakens the exertion, & destroys the ambition of the different Overseers to excel one another in the good condition of their respective Plantations, when by extranious force they are relieved from difficulties which, more than probable, their own idleness has been the cause of. I can conceive nothing, except Ditching (which is a kind of trade) that the hands of every plantation are not competent to, & should be made to execute. Hedging—setting out cuttings for it—Planting, or sowing the Seeds according to the nature of them—&ca &ca as well as other things is to be done by them; under (where skill, & attention is necessary) the immediate eye of the Overseers. And as I have often, & often declared, this business of hedging must not be considered in the light of a secondary, or trifling, or an occasional thing; but on the contrary, as one of the first magnitude, & to be entered upon with as much serious intention to execute it well, as to prepare for planting Corn, or sowing Wheat—and the wheat I am more anxious to accomplish.
I now send you Mr Lamberts Pamphlet, with the observations of Mr Peters upon it, to whom it was lent, & who I think one of the most judicious farmers in this part of the Country. If there are any hints in the Pamphlet worth improving on, you will not, I am persuaded, suffer them to escape you. Sinking the point of the beam below the parrallel line of the spit, or share, is a very material deviation from the common mode of setting a plough;

and certainly ought to be tried by the rules & principle he has laid down. And this I conceive may be done with one of the bar shear plows which are now in use, as well as by a plow in all respects like the plate. I am Your friend and well wisher

Go: Washington


P.S. Perhaps you may not know, that if the Thursdays Post (which leaves Alexanda before day) is missed, no letter if sent to the Office even half an hour afterwards, will reach this place before Tuesday afternoon. Tuesdays Post from that place reaches this on Thursdays—Thursdays come in on Saturdays—and Saturdays not till Tuesdays, on account of Sundays intervening. You will see by this the necessity of sending up your Reports in time always on Wednesdays. It is more convenient for me to receive them on Saturdays than any other day; because between that & the departure of the Post on Monday, which gets into Alexandria on Wednesdays I can write with less interruption than at any other time.

